Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 4, 6, 7, 14, 19, 22-26, 28, 29 directed to Group 1 non-elected without traverse.  Accordingly, claims 1, 4, 6, 7, 14, 19, 22-26, 28, 29 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Rardin on February 25th 2022.

The application has been amended as follows: 
Claims 1, 4, 6, 7, 14, 19, 22-26, 28, 29 are cancelled.
In line 14 of claim 31, “a lumen” is amended to read --the lumen--.
In line 23 of claim 31, --of the three markers-- is inserted after “centrally-located marker”.
In line 2 of claim 34, “a device” is amended to read --the device--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, does not disclose nor make obvious the method of deploying an anchor as recited in the allowed claims.  For example Yamasaki et al. (US 2008/0188921) disclose the method for deploying an anchor as described in the previous Office action.  However, Yamasaki et al. fail to disclose, inter alia, three radiopaque markers carried on a loop or adjusting a roll angle of the anchor to positing a second part of the anchor against an interior wall of a lumen as claimed.  The prior art of record fails to make obvious these missing steps in Yamasaki et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/THOMAS MCEVOY/Primary Examiner, Art Unit 3771